Title: To George Washington from Brigadier General William Smallwood, 5 June 1778
From: Smallwood, William
To: Washington, George


                    
                        Dear Sir,
                        Pennsborough [Pa.] June 5th 1778
                    
                    I had Intelligence yesterday afternoon from Newcastle, that upwards of one Hundred Sail of Transport Ships lay off reedy Point, the Admiral off New Castle, & that upwards of fifty Sail more pass’d down yesterday; I have not heard from that Quarter to Day, I have understood that a draft of Marines from each Armed Vessel was ordered up to Philadelphia, and Capt. Rumford informed me four Sloops very full of Men had passed up the Day before Yesterday—I have heard that most of the Transports have come down, & that only some Ships of Force remain above—I imagine the Enemy have few Effective Men on Board their Fleet, & cannot have in view the destruction of our Stores, am therefore prepared to march for head Quarters and only wait Colo. Popes Arrival who I have ordered from Wilmington I shall set of[f] this  afternoon or very early in the Morning—I have received from Maryland 390 Stand of good French Arms all with Bayonets, the Residue after Arming the Troops here, I shall endeavor to carry up with me.
                    Last Night about 10 Oclock, between the Fort, and Mouth of Christiana, a Corporal & seven Men posted out of Pope’s Party at the Mouth of the Brandewine as a Picquet; attacked and took a Sloop loaded with 300 Bushells of Salt, nine Barrels Limes, two Chests of Tea, twenty four Barrells Flour, several Turtle &c. &c. Commandant & owner David Shoemaker, cleared from Philadelphia for New York; I have order’d Pope to send her up to Christiana, in Charge of an Officer & Six Men, with directions to store securely, & Inventory the Cargo, & wait for further Orders, I remain with great Regard Dear Sir Your Obedt Hble Sert
                    
                        W. Smallwood
                    
                